DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 	Claims 3 are objected to because of the following informalities:  
 	In claim 3, line 3, “the predetermined pressure level” should agree with the previously claimed ‘a predetermined level’ in claim 1. That is, in claim 1, line 13, “a predetermined level” should be ‘a predetermined pressure level’.
 	In claim 9, line 3, “the predetermined pressure level” should agree with the previously claimed ‘a predetermined level’ in claim 7. That is, in claim 7, line 1, “a predetermined level” should be ‘a predetermined pressure level’.
	Appropriate clarification or correction is required.
Response to Arguments
  	Applicant’s amendments to claims 2 and 8 have overcome the indefinite rejections. Applicant arguments filed 6/13/22, contend incorrectly that claims 17 and 18 depend from claim13, but claim 17 still depends from claim 1. Accordingly, the duplicate claim warnings have been maintained. Applicant's arguments filed 6/13/22 with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant argues the prior art reference Stenestam does not disclose determining, based on the measured pressure within the pressure signature, a time between the first rise in pressure and a second drop, and setting a determined time to represent the switch time of the diverter switch, particulary, that the Stenestam reference does not disclose setting a determined time to represent the switch time of the diverter switch. Examiner respectfully disagrees since the switching speed between the pressure peaks is the switch time and a determined time to represent the switch time (see Figure 3C, 3E and paragraphs 29-30).
Duplicate Claim Warning
 	Applicant is advised that should claims 5 and 6 be found allowable, claims 17 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5, 7-11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stenestam (US 2005/0099741) in view of Halen (WO 2009/130201).
 	With respect to claim 1, Stenestam discloses a method, for monitoring tap changer, wherein the vacuum on-load tap changer comprises: a housing (Fig. 1 10) filled with insulating fluid (Fig. 1 OIL), a diverter switch (Fig. 2 24) arranged inside (Fig. 1 12) of the housing and comprising at least one movable contact (Fig. 3A contact which contacts 39a and 39b), at least one pressure sensor (Fig. 5 40) which measures pressure in the housing, wherein the method comprises: determining a pressure signature (Fig. 6 S5), including two succeeding peaks within a predetermined time interval, a first (Fig. 4 MAIN CONTACT) of the peaks corresponding to the main contact (paragraph 29) being open and a second (Fig. 4 TRANSITION CONTACT) of the peaks corresponding to the transition contact being open (paragraph 29), and where maximum pressure does not exceed a predetermined level (Fig. 4 EMERGENCY LEVEL), continuously (paragraph 36) measuring (Fig. 6 S2) the pressure in the housing with the pressure sensor, for detecting opening and closing of the main contact and the resistor contact (Fig. 4), wherein the pressure increases when a respective of the main contact is opened and drops when it closes, detecting (Fig. 6 S7) when measured pressure shows the pressure signature, determining, based on the measured pressure within the pressure signature a time between a first rise in pressure and a second drop (paragraph 32), and setting a determined time to represent the switch time (paragraph 32) of the diverter switch. Stenestam remains silent as to use vacuum interrupters.
 	Halen discloses a vacuum on-load tap changer a diverter switch (Fig. 1 109,105,111) comprising selector switches (Fig. 1 109a,109b) and at least two vacuum interrupters comprising a main vacuum interrupter (Fig. 1 111a) and a resistor vacuum interrupter (Fig. 111b) for interrupting a current through the selector switches, determining a pressure signature, corresponding to the main vacuum interrupter being open and corresponding to the resistor vacuum interrupter being open, 
(“The synchronisation signal may be generated as a response to change in oil pressure of the on-load tap changer. The oil pressure change may be generated due to a closing and/or opening vacuum switch of the on-load tap changer”) continuously (paragraph 36) measuring (Fig. 6 S2) the pressure in the housing with the pressure sensor, for detecting opening and closing of the main vacuum interrupter and the resistor vacuum interrupter, wherein the pressure increases when a respective of the vacuum interrupters is opened and drops when it closes, (“One possible source of synchronisation signal is oil pressure. It has been found that when the vacuum switches open or close, this results in a pressure change in the surrounding oil. Consequently, an analysis of the variation in oil pressure can, with necessary signal processing, result in a binary signal indicating that a vacuum switch has been closed or opened”). It would have been obvious to one of ordinary skill in the art at the time of filing of the inventio to implement a vacuum on-load tap changer a diverter switch arranged inside of the housing and comprising at least one movable contact and at least two vacuum interrupters comprising a main vacuum interrupter and a resistor vacuum interrupter for interrupting a current through the at least one movable contact, determining a pressure signature, including two succeeding peaks within a predetermined time interval, a first of the peaks corresponding to the main vacuum interrupter being open and a second of the peaks corresponding to the resistor vacuum interrupter being open, and where the maximum pressure does not exceed a predetermined level, continuously measuring the pressure in the housing with the pressure sensor, for detecting opening and closing of the main vacuum interrupter and the resistor vacuum interrupter, wherein the pressure increases when a respective of the vacuum interrupters is opened and drops when it closes. The reason for doing so was to keep the arcing inside the vacuum interrupter to prevent damage and wear on the electrical system and identify problems in the on-load tap changer.

 	With respect to claim 2, Stenestam in view of Halen make obvious the method according to claim 1, comprising: detecting when the measured pressure shows the pressure signature but where the second peak that occurs after the first peak and does not show (Fig. 4 PRESSURE does not return to Po) a succeeding drop (paragraph 33), and activating an alarm (Fig 6 S9) that indicates that the vacuum on-load tap changer is malfunctioning and that it has reached a safe position.

 	With respect to claim 3, Stenenstam in view of Halen make obvious the method according to claim 1, comprising detecting when the measured pressure shows the pressure signature (Fig. 6 S7) and when the pressure at the peaks does not exceed the predetermined level (Fig. 6 PRESSURE > EMERGENCY LEVEL N) and that the peaks should be easily extractable (paragraph 35), and discloses gas-producing events (paragraphs 27 and 31) based on the pressure peaks as well as activating an alarm (Fig. 6 S9). Stenenstam does not explicitly address that the vacuum on-load tap changer has had a gas-producing event.
 	However, Halen teaches any change from the normal arc situation can be used to trigger an alarm. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement detecting when the measured pressure shows the pressure signature and when the pressure at the peaks does not exceed a predetermined pressure level, and activating an alarm that indicates that the vacuum on-load tap changer has had a gas-producing event. The reason for doing so was to notify the operator or high level controller in order to protect the on-load tap changer.

 	With respect to claim 4, Stenenstam in view of Halen make obvious the method according to claim 1, comprising: detecting (Fig. 6 S3) a pressure pulse with a pressure above a predetermined maximum level (Fig. 4 EMERGENCY LEVEL), and switch off (Fig. 6 S4). Stenenstam remains silent as to triggering the alarm signal (Fig. 6 S9) when the pressure is a above a predetermined maximum level. 	
 	Nevertheless, Halen teaches any change from the normal arc situation can be used to trigger an alarm. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement. Activating an alarm that the vacuum on-load tap changer is not operating safely, in order to allow the end user or high level controller to take appropriate action to protect and maintain the on-load tap changer.

 	With respect to claim 5, Stenenstam in view of Halen make obvious the method according to claim 1, comprising detecting (Fig. 6 S2) an amount of static pressure in the housing, and determining an amount of insulating fluid based on an amount of the static pressure (paragraph 38, converter to the level of insulating liquid).

 	With respect to claims 7-11, Stenenstam in view of Halen make obvious a monitoring system as set forth above. See claims 1-5, respectively, for additional details.
 	With respect to claim 13, Stenenstam in view of Halen make obvious the method as set forth above. See claim 1 for additional details. 	

 	With respect to claim 15, Stenenstam makes obvious the method according to claim 13, and discloses gas-producing events (paragraphs 27 and 31) based on the pressure peaks. Stenenstam does not explicitly state generating an alarm in response to the gas-producing event.
 	However, Halen teaches any change from the normal arc situation can be used to trigger an alarm. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement comprising: activating an alarm that indicates that the vacuum on-load tap changer has had a gas-producing event, in order to protect and determine the wear on the on-load tap changer.

 	With respect to claim 16, Stenenstam in view of Halen make obvious the method according to claim 13, comprising: activating an alarm that the vacuum on-load tap changer is not operating safely (Fig. 6 S9).

 	With respect to claims 17, Stenenstam in view of Halen make obvious the method as set forth above. See claim 5 for additional details.

 	Claims 6, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stenestam (US 2005/0099741) in view of Halen (WO 2009/130201) and further in view of Jain (US 2013/0158897).
 	With respect to claim 6, Stenestam in view of Halen make obvious the method according to claim 5 as set forth above, and remain silent as to generating an alarm when the insulating fluid should be adjusted.
  	Jain discloses activating an alarm that indicates that a level of insulating fluid in the housing should be adjusted when the determined amount of insulating fluid is outside of a predetermined interval (paragraph 11). It would have bene obvious to one of ordinary skill in the art at the time of filing of the invention to implement activating an alarm that indicates that the level of insulating fluid in the housing should be adjusted when the determined amount of insulating fluid is outside of a predetermined interval. The reason for doing so was to allow the end user or high level controller to take appropriate action to protect and maintain the on-load tap changer.

 	With respect to claims 12, Stenenstam in view of Halen and Jain make obvious the monitoring system as set forth above. See claims 6 for additional details.

 	With respect to claim 14, Stenenstam in view of Halen make obvious the method according to claim 13, comprising triggering an alarm signal (Fig. 6 S9) when an adverse trend has been identified. Stenenstam remains silent as to further indicating that a safe position has been reached.
 	Jain discloses outputting a position signal indicative of the position and including a nominal position (paragraph 11). 	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement activating an alarm that indicates that the vacuum on-load tap changer is malfunctioning and that it has reached a safe position, in order to provide the operator or high level controller with the information to provide the optimal response to the malfunctioning.

 	With respect to claims 18, Stenenstam in view of Halen and Jain make obvious the method as set forth above. See claim 6 for additional details.
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839